Application for rehearing was made and granted in this case. In the original opinion it was stated that the facts, as to some of the other defendants, are the same as to those against whom judgment was directed to be entered, and it now appearing to the court that it might be possible for the plaintiff to collect the entire amount of the judgment from one or more of those against whom judgment was directed to be entered and to abandon the action against any of the others, we therefore conclude that the original opinion should be modified to strike therefrom the direction to the lower court to enter a judgment notwithstanding the verdict against the defendants J.C. Stickler, F.M. Willmorth, Chas. C. Tobias, H.C. Prescott and C.M. Baker.
The case is therefore reversed as to all the defendants and a new trial granted as to all, with costs to appellant.
Budge, Givens and Taylor, JJ., concur.